Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on March 8th, 2022 has been entered. Claims 5, 6, 8, and 9 are currently pending in the application.  Claims 1 – 4 and 7 are cancelled.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (Influence of Different Acidifying Strains of Lactobacillus delbrueckii subsp. bulgaricus on the Quality of Yoghurt).
Regarding claims 5 and 6, Xu teaches a lactic acid bacterium starter added to a raw material mix to obtain a fermented milk base material (Sample 3 of Fig 1).  Xu also teaches a fermentation step for fermenting the fermented milk base material [Fig 1; pg 264 “Preparation of fermented milk”, “Acidification property”]. It is important to note that, while the reference does not explicitly state cow’s milk was used as is called for in the claims, Xu does say commercially available skim milk powder was used [pg 264 “Preparation of fermented milk”].  It is known that cow’s milk is used in the creation of commercial skim milk.
Xu does not teach fermenting the milk base material at 43°C to 50°C, the fermentation taking 3 hours or more for the pH to decrease from 4.6 to 4.4.  However, Xu does teach incubating the milk base material at 42°C.  Note that Xu does not disclose the temperature at which the LS samples from Fig 1 were incubated.  However, it is reasonable to conclude that it is the same temperature at which L. bulgaricus, S. thermophilus, and samples IM1 – 4 were grown, 42°C [pg 264, “Microorganisms and culture conditions”].  While the prior art temperature is not within the claimed range and is only adjacent to it, “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Therefore, without evidence to the contrary, one would expect a similar outcome between 42°C and 43°C - 50°C.
Additionally, the procedure of Xu does not use the bacteria of claims 5 and 6, namely Lactobacillus delbrueckii subsp. bulgaricus strain OLL205013 and Streptococcus thermophilus strains OLS3290 or OLS3615.  The bacteria of Xu do exhibit the traits of the bacteria in claims 5 and 6 where they ferment a milk base material, taking 3 hours for the pH to decrease from 4.6 to 4.4 when incubated at 43°C to 50°C.  Therefore, it would have been obvious to one having ordinary skill in the art at the time of effective filing of the invention to use any bacteria that ferments a milk base material, taking 3 hours for the pH to decrease from 4.6 to 4.4 when incubated at 43°C to 50°C as they satisfy the requirements of the invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 5 and 6 above, and further in view of Corbic (US-4058630-A).
Regarding claims 8 and 9, Xu teaches the fermentation of a raw material mix to create a fermented milk base material using lactic acid bacteria, but does not teach the separation of whey from a concentrated fermented milk by allowing the fermented milk base material to stand and separate.
Corbic teaches coagulating a milk product through fermentation and draining the whey [Col 1, lines 8 – 14].  In particular, Corbic teaches a method of adding milk to a first chamber of a device and allowing it to coagulate before reorienting the device so that the whey can flow into a communicating second chamber [Col 1, lines 55 – 61].  The reorientation allows for the fermented milk to stand and separate through gravity filtration via passages between the side wall and edge of the divider that are sized to keep the concentrated fermented milk separate from the whey [Col 1, line 61 – Col 2, line 4].  This allows for the hygienic manufacturing of yogurt or white cheese in individual portions without handling the curds [Col 2, lines 8 – 11].
It would have been obvious to a person having ordinary skill in the art to use the whey separation method of Corbic on the fermented milk of Xu so as to hygienically create single serve yogurt and cheese without risk of contamination.

Response to Arguments
Applicant’s arguments, filed March 8th, 2022, have been fully considered.  
Claims 5 and 6 have been amended to overcome the rejection under 35 U.S.C. 103.  However, claims 5 and 6 continue to be rejected over Wu as set forth above.  
Applicant’s arguments concerning the rejection of claim 5 and 6 under 35 U.S.C. 103 have been found not persuasive.
Applicant argues that the method described by the instant specification to increase the time for reducing the pH from 4.6 to 4.4 in the second half of fermentation is necessary to produce less acidity, creating a less sour product [pg 6, ¶3].  The claims require a temperature of 43°C - 50°C and specific bacteria.  However, they do not limit the concentration of bacteria or ingredients in the raw material mix.  These factors are known to affect the metabolic rate of the bacteria and therefore the time it would take for the fermented milk base to decrease pH from 4.6 to 4.4.  Without evidence to the contrary, the change in concentrations would have been expected to provide the same decrease of pH over an extended time, resulting in a less sour product.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jeffrey D. Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791